DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding Claim 9, the last line, states “during the internal tallying process, presenting the numbers of separated media”.  This is not found anywhere in Applicant’s disclosure, thus rendering Claim 9 unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1) and further in view of Osterberg et al (US 2007/0210149 A1).

Regarding Claim 9, Iwamura teaches a medium handling method of a medium handling apparatus (1), as illustrated in figures 9A and 9B, the method comprising:
during a media counting and rejection process, receiving media from a user into internal space of a deposit/withdrawal unit (21, 211) as illustrated in figure 2 and as mentioned at paragraph 44:
during the media counting and rejection process, determining normal media and reject medium of the received media by a discrimination unit (25), as mentioned at paragraph 48:
during the media counting and rejection process, storing temporarily the normal media in a temporary storage unit via a separator/accumulator of the temporary storage unit , i.e reconciliation unit (33), as mentioned at paragraph 4, last three sentences, but not the reject medium after determination by the discrimination unit (25), noting that banknotes that have already been accepted by the discrimination unit (25) are stored in reconciliation unit (33), the separator/accumulator, i.e, the rollers located closer to the deposit/withdrawal unit (21) than a rear side of the medium handling apparatus (1), as illustrated in figure 2, noting that the rear side is near the leader line for element (41), for example, to enable extension of the temporary storage unit (33) to the rear side of the medium handling apparatus (1), noting that it is considered a matter of design choice to increase the size of the temporary storage unit for the purpose of increasing the volume of banknotes stored and noting that the word “to” is interpreted as “towards” or “in the direction of”;
during a deposit receipt process subsequent to the media counting and rejection process, sending the normal media in the temporary storage unit (51), noting that reconciliation storage unit (33) temporarily stores banknotes, to recycling cassettes (31 sub 1 through 31 sub 4) according to types of the normal media, as mentioned at paragraph 51;
receiving a signal, via control unit (513), for tallying numbers of media stored in each of the recycling cassettes (31 sub 1 through 31 sub 4) to initiate an internal tallying process, i.e, the reconciliation process, as mentioned at paragraphs 62-64 and 79-81 and as illustrated in figures 9a and 9b;
during the internal tallying process, separating stored media in the recycling cassette (31 sub 1 through 31 sub 4) and conveying the separated media from the recycling cassettes (31 sub 1 through 31 sub 4) to the discrimination unit (25), as mentioned at paragraph 82, for example;
during the internal tallying process, discriminating the separated media from the recycling cassettes through the discrimination unit (25), and storing the numbers of the separated media in a controller (513), as mentioned at paragraph 82, for example, and noting that “memory unit (59) stores at least an inventory amount which is the respective numbers of the banknotes of different denominations or the amount of the banknotes stored in the depositing/dispensing machine 1” and that “the memory unit 59 also stores the inventory amount which of each storage module 31”;
during the internal tallying process, i.e, the reconciliation process, storing, in the temporary storage unit (33) the media from the recycling cassettes (31 sub 1 through 31 sub 4) passed through the discrimination unit (25), as mentioned at paragraphs 79-82;
after storing the media in the temporary storage unit (33) in the internal tallying/reconciliation, sensing the number of media stored in the temporary unit by separating and passing the media of the temporary storage unit through the discrimination unit (25) to one or more of the recycling cassettes (31 sub 1 through 31 sub 4) for storage, as mentioned at paragraphs 79-82; and
during the internal tallying process, presenting the numbers of separated media, i.e., via memory unit (59) and via display (511), noting that paragraph 66 mentions that display unit (511) is “for displaying various types of information and “the display unit 511 is also connected to the control unit 513”.
moving a first plate of the temporary unit backward or forward to accommodate normal media between the first plate and a second plate in the temporary storage unit.
Regarding Claim 9, Iwamura does not expressly teach, but Lee teaches moving a first plate (20), as illustrated in figure 2 and as mentioned at paragraphs 25-29, of the temporary unit, i.e., medium processing unit (16), backward or forward to accommodate normal media (5) between the first plate (20) and a second plate (22) in the temporary storage unit (16).
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted, Lee’s temporary unit, which moves a first plate of the temporary unit backward or forward to accommodate normal media between the first plate and a second plate in the temporary storage unit, for or in addition to Iwamura’s tape-based temporary unit (51), for the purpose of providing a separate input and output, i.e., Lee’s chutes (31, 41), noting that Lee’s temporary unit is a well known alternative to Iwamura’s tape-based temporary unit.
Regarding Claim 9, Iwamura does not expressly teach presenting the numbers of separated media.  
Regarding Claim 9, Iwamura does not expressly teach, but Osterberg teaches presenting the numbers of separated media, i.e., via LCD display screen (202), as illustrated at figures 7a-7k, for example, and as mentioned at paragraph 87, which states 
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to have presented the numbers of separated media, as taught by Osterberg, for the purpose of notifying the operator of the total value of the banknotes counted.  
Regarding Claim 9, note further that although Iwamura does not expressly teach presenting the numbers of separated media, since “the numbers of separated media” are considered a type of information, it would have been obvious to have displayed “the numbers of separated media” on Iwamura’s display (511), especially in light of Osterberg’s teaching.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1) and further in view of Kobayashi et al (US 2014/0069769 A1) and further in view of McCormick (US 8,640,945 B1).
Regarding Claims 10-12, Iwamura teaches the system as described above.
Regarding Claim 10, Iwamura teaches storing the normal media of the additional media in the temporary storage unit (33) after being discriminated through the discrimination unit (33), and
sending the normal media of the additional media from the temporary storage unit to the recycling cassettes (31 sub a through 31 sub 4) for storage, during a reconciliation process, as mentioned at paragraphs 79-82.
Regarding Claim 10, Iwamura does not expressly teach responsive to receiving input to refill the recycling cassette:
 receiving additional media in the deposit/withdrawal unit, separating each individual inserted media,
passing the additional media through the discrimination unit to determine normal media and reject media of the additional media.
Regarding Claim 10, Kobayashi teaches further comprising, responsive to receiving input to refill the recycling cassette, i.e., storing units (30a, 210a), as illustrated in figures 4b, 5b, 6b, 7b and 8, and as mentioned at paragraphs 93-94, for example, noting paragraph 93, which states that “[w]hen the process reception unit has received a replenishment instruction, the replenishing process is performed similarly to the depositing process” and noting reference to the depositing process described in paragraphs 77-86:
 receiving additional media in the deposit/withdrawal unit (210a), via banknote cassette (30a), as mentioned in paragraphs 44 and 77, separating each individual inserted media, noting that paragraph 44 mentions that the banknotes are “sandwiched, one by one, by one tape or a plurality of tapes…”
passing the additional media through the discrimination unit (240a), i.e. via transportation unit (240a) and routes a and b, as illustrated at figures 7a and 7b, for example, and as mentioned at paragraphs 54-56 and 80, to determine normal media and reject media of the additional media,
storing the normal media of the additional media in the storage unit (250a) after being discriminated through the discrimination unit (240a), as mentioned at paragraph 80 and as illustrated at figures 7a and 7b.
Regarding Claim 10, McCormick teaches performing a reconciliation process after a replenishing process, as mentioned at col. 9, lines 7-10, i.e., “[a]ny such replenishing, rebalancing, or skimming of till content may be reconciled with other relevant data such as start of day amount and expected intake from sales etc.”
	Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a replenishing process as taught by Kobayashi in Iwamura’s medium/banknote processing device for the purpose of refilling any denomination banknote storage cassettes as required.  
Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a reconciliation process in Iwamura’s medium processing device after performing a replenishment process as taught by Kobayashi, for the purpose of ensuring that media/banknote inventory is accurately tracked for auditing of cash flow through Iwamura’s device.
Since Iwamura already teaches the steps of 
storing the normal media of the additional media in the temporary storage unit after being discriminated through the discrimination unit, and
sending the normal media of the additional media from the temporary storage unit to the recycling cassettes for storage”, as described with respect to the rejection of Claim 9, it follows that these steps would have been obvious to include after a replenishment process as taught by Kobayashi since these storing and sending steps are already taught by Iwamura to be performed during a reconciliation process, which McCormick teaches as being required to perform after a replenishing process.
Regarding Claim 11, Kobayashi teaches further comprising, storing the reject medium in a reject cassette, i.e, apparatus-internal reject unit (224a), described at abstract as being “configured to store a reject banknote inside the apparatus”, during the media counting and rejection process, as mentioned at abstract, and at paragraph 63, noting also external-apparatus reject unit (222a).
Regarding Claim 11, Iwamura teaches further comprising, storing the reject medium in a reject cassette, i.e, collection cassette (53) as mentioned at paragraphs 61, 62 and 65, for example, or cassette (51), as mentioned at paragraphs 44 and 59, for example, during the media counting and rejection process.
Regarding Claim 12, Iwamura does not expressly teach further comprising, receiving additional media in the temporary storage unit via an upward opening door of the temporary storage unit; and
sending normal media of the additional media from the temporary storage unit to the recycling cassettes for storage.
Regarding Claim 12, Kobayashi teaches further comprising, receiving additional media in the temporary storage unit (210a) via an upward opening door (201a) of the temporary storage unit (210a) as illustrated in figure 4b and as mentioned at paragraph 27, noting that the receiving unit (201a) pivots upwards to enable the cassette (210a) to be accommodated and docked with the transport unit (230a); and
sending normal media of the additional media from the temporary storage unit (210a) to the recycling cassettes (250a) for storage, as mentioned at paragraph 78, i.e., “[a] banknote can be deposited by using either the banknote receiving unit 201a or the banknote cassette 30a” and paragraph 80, i.e, “[t]he transport unit 230a causes the fed banknotes to pass through the recognition unit 240a so as to recognize whether each banknote is a reject banknote or not” and “when a banknote is a normal banknote…the transport unit 230a transports the banknote to the storing unit 250a corresponding to the denomination of the banknote”.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1) and further in view of Iizuka (US 2013/0153361 A1).
Regarding Claim 13, Iwamura teaches the system as described above.
further comprising storing media loaded into the deposit/withdrawal unit but not retrieved by the user.
Regarding Claim 13, Iizuka teaches storing media loaded into the deposit/withdrawal unit (3) but not retrieved by the user, as mentioned at paragraph 6, i.e., “a reject depository that stores bills, that are not objects of withdrawal among bills that are drawn out from the denomination specific cassettes in a withdrawal process, and foreign matter, that a customer has left inserted in the deposit withdrawal section in a deposit process and has forgotten to remove”, paragraph 43, i.e., “media left behind by customers” stored in “reject depository 15”, and as mentioned at paragraphs 43 and 59, for example. 
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a storing step for media loaded into the deposit/withdrawal unit but not retrieved by the user, as taught by Iizuka, in Iwamura’s media processing device for the purpose of preventing media from being pilfered by unintended persons, thereby maintaining accurate tracking of banknotes and preventing losses.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Katou ‘736 is cited as teaching a temporary depository (40), recovery recycle box (80) and charge/recovery box (81), for example.

Park ‘613 is cited as teaching a bill recycling machine with first and second plates (130, 140), as illustrated in figure 4b, and with sliding cover/door (10), as illustrated in figures 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 10, 2021